Order filed, October 01, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00770-CR
                                 ____________

                          JOSE A. GARCIA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


           On Appeal from the County Criminal Court at Law No 1
                            Harris County, Texas
                       Trial Court Cause No. 2004882


                                      ORDER

      The reporter’s record in this case was due September 14, 2015. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Terri Johnstone, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM